       Case 2:21-cv-00244-JAM-AC Document 4 Filed 03/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    GREGORY ACKERS,                                  No. 2:21-cv-00244-JAM-AC PS
12                       Plaintiff,
13           v.                                        ORDER
14    CALIFORNIA EMPLOYMENT
      DEVELOPMENT DEPARTMENT, et al.,
15
                         Defendants.
16

17

18          On February 16, 2021, the court granted plaintiff’s motion to proceed in this case in forma

19   pauperis but rejected the complaint with leave to amend pursuant to the associated screening

20   process. ECF No. 3. Plaintiff’s amended complaint was due March 18, 2021. Plaintiff did not

21   file the anticipated amended complaint or take any other action in this case. The court is

22   concerned plaintiff may have abandoned this case.

23          Good cause appearing, IT IS HEREBY ORDERED that plaintiff shall show cause, in

24   writing, within 14 days, why the failure to file an amended complaint should not result in a

25   recommendation that this case be dismissed for failure to prosecute. The filing of an amended

26   ////

27   ////

28   ////
                                                       1
      Case 2:21-cv-00244-JAM-AC Document 4 Filed 03/22/21 Page 2 of 2


 1   complaint within this timeframe will serve as cause and will discharge this order. If plaintiff fails
 2   to respond, the court will recommend dismissal of this case pursuant to Local Civil Rule 110.
 3   DATED: March 22, 2021
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
